Citation Nr: 1310913	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the feet, ankles, legs, knees, hips and shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for arthritis of the feet, ankles, legs, knees, hips, and shoulders. 

In December 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

The Board issued a decision denying this claim in March 2009.  In an October 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the Board's decision denying the present claim and remanded the claim.  In August 2011, the Board remanded this case for additional development in accordance with the Court's decision.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In the prior remand, the Board considered the Veteran's current diagnoses of arthritis and lay reports of joint pain related to the feet, ankles, legs, knees, hips, and shoulders.  The Board considered the Veteran's service treament records (STRs) demonstrating her complaints, to include her January 1972, January 1979, and March 1978 complaints of pain in the legs and feet, and right shoulder, and objective findings of  subdeltoid bursitis; her mild arthralgia in April 1978; and her May 1979 complaints of frequent swelling and pain in the legs.  Her July 1979 separation examination report reflects a history of frequent swelling and pain in the legs for the past three years, and questionable rheumatoid arthritis in the shoulder and upper back.  The Board also notes that in January 1975, the Veteran was treated for a gunshot wound in the left scapula area, the residuals of which have been service connected.  

The Board considered that at the time of the Veteran's Board hearing, she stated that she had been treated for her joint pain since her separation from active service in 1979 to the present.  The Board found this statement to be credible.  In this regard, in an August 1979 claim, the Veteran stated that she experienced constant pain in her legs and feet, and that she had rheumatoid arthritis in her back, arms, neck and hands.  At an April 1980 VA examination, the Veteran reported that she began experiencing aching pain in her hands, legs, and upper back during active service in 1977.  An October 1986 VA examination report reflects that the Veteran reported pain in her feet, legs, back, and neck, as well as swelling in her legs.  In a July 2000 VA treatment record, the Veteran reported experiencing pain in the soles of her feet, left knee, and lateral left thigh.  It seems the Veteran did not begin reporting left knee pain until February 2000 or right knee pain until February 2002.  The Board determined that the overarching theme was that the Veteran has experienced pain in multiple parts of her body, including in her feet, legs, and upper back for many years, and reported such pain during service. 

Accordingly, the Board directed the RO/AMC to afford the Veteran a VA examination with a medical professional with a background in rheumatology or other appropriate medical expertise to determine the etiology of her pain in the feet, ankles, legs, knees, shoulders, and hips.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The examiner was asked to render an opinion as to whether the Veteran has arthritis or another disability of the feet (apart from hallux valgus and pes planus, for which service connection has already been established), ankles, legs, knees, hips, and shoulders, and, if so, whether it is at least as likely as not that such are related to a disease or injury in active military service.  The examiner was also asked that if he or she found that the Veteran had a disability of the feet apart from pes planus and hallux valgus, to include arthritis, he or she should also render an opinion as to whether it was at least as likely as not caused or aggravated (i.e. chronically worsened) by the Veteran's service-connected disabilities of the feet.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2011, a VA examiner submitted an examination report and opinions.  He did not report as to whether he was a medical professional with a background in rheumatology or other appropriate medical expertise.  As to the Veteran's feet and ankles, he reported that there were no other diagnoses beyond that of hallux valgus and plantar fasciitis, however, he also opined that the Veteran's calcaneal spur was not related to service.  The issue is further complicated by the fact that the examiner reported that the Veteran had a right ankle diagnosis, os fibulare.  However, he also reported that a nexus opinion was not required as the Veteran's bilateral ankles were normal.  

It remains unclear to the Board if the Veteran's os fibulare of the right ankle is the same disability as the right calcaneal spur, and if either diagnosis or finding represents a disability of the right foot or right ankle.  Also, while the examiner reasoned that the Veteran's calcaneal spur was not related to her service as such developed in the past seven years and was not present on X-ray examination in 2004, it does not appear that he considered her multiple instances of in-service bilateral foot pain or her lay statements of continued bilateral foot pain since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  Further, the examiner did not offer a rationale for his opinion that the Veteran's calcaneal spur was not related to her service-connected flat feet disability.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, on remand, an adequate clarifying opinion is required.

As to the Veteran's knees, hips, and legs, the Board finds that an adequate clarifying opinion is also required.  The examiner opined that the Veteran's bilateral knee disability, diagnosed as arthritis, and her disability of the hips and thighs, diagnosed as bilateral hip strain; were less likely related to service, and reasoned that there was no evidence of a chronic bilateral knee or hip condition during service or following separation from service for many years, and that her vague complaints of knee and hip pain at separation from service were not evidence of a chronic medical condition.  He noted that VA examination in 1980 was silent for a bilateral knee or hip disability.  It does not appear that he considered the Veteran's May 1971 complaints of pain in the right leg and knees subsequent to a motor vehicle accident, with spasm, her July 1972 contusion of the left hip, her February 1973 superficial abrasion of the left thigh subsequent to being dragged, or her January 1979 muscle fatigue related to the legs.  Further, while the examiner appears to have considered her complaints of frequent swelling of the legs for three years at the time of her separation examination in July 1979, he did not comment upon her historical report of rheumatism, arthritis, or bursitis, or her lay statements of continued bilateral knee, hip, and leg pain since that time.  See Dalton, 21 Vet. App. 23.  Also, while the Board did not specifically ask for an opinion as to whether the Veteran's bilateral knee, hip, and leg disabilities were secondary to her service-connected feet disabilities, the examiner opined that such were not, without rationale.  The opinions are thus inadequate.  Barr, 21 Vet. App. 303, at 311.  

Also, the Board finds that an adequate clarifying opinion is required as to the opinion rendered regarding the Veteran's bilateral shoulders.  The examiner also opined that the Veteran's bilateral shoulder disability, diagnosed as arthritis and left rotator cuff tear, were less likely related to service.  He reasoned that the Veteran's right shoulder disability was related to a 1991 injury and had nothing to do with service, and that there would be no residual problem of the in-service gunshot wound to the left shoulder that would later cause arthritis or rotator cuff disease.  He reasoned that there was no evidence of a chronic shoulder condition during active duty or for many years after separation.  He did not provide sufficient rationale for his opinion as to the gunshot wound of the left shoulder.  Her STRs in January 1975 indicate that the bullet was at the left shoulder blade, between the ribcage, and she complained of pain in the left shoulder and arm.  Her STRs indicate that she complained of right shoulder aches in March 1978 with a diagnosis of subdeltoid bursitis, and her service separation examination revealed questionable rheumatoid arthritis in the shoulder since 1971.  It does not appear that he considered her lay statements of continued bilateral shoulder pain since that time.  See Dalton, 21 Vet. App. 23.  The opinion is thus inadequate.  Barr, 21 Vet. App. 303, at 311.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who conducted the VA examination in October 2011.  If that examiner, or a suitable substitute, is not available, schedule the Veteran for another appropriate examination and have that examiner address the Board's inquiries.

(a)  The examiner must report as to whether he or she is a medical professional with a background in rheumatology or other appropriate medical expertise.

(b) The examiner must comment upon whether the Veteran's calcaneal spur of the right foot, and os fibulare of the right ankle are related to the same finding, and if any such finding or diagnosis is evidence of a disability of the right foot or right ankle, including arthritis.  

If so, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such diagnosed disability of the right foot or right ankle was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service May 1971 complaints of ankle pain subsequent to a motor vehicle accident, with spasm, her January 1979 complaints of pain in the feet diagnosed as muscle fatigue, her January 1972 and May 1979 complaints of swollen feet, her April 1979 lateral left ankle pain with diagnosed sprain, and complaints of frequent swelling of the feet for three years at the time of her separation examination in July 1979, and her historical report of rheumatism, arthritis, or bursitis at that time.  

If so, the examiner must also opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such diagnosed disability of the right foot or ankle is proximately due to, the result of, her service-connected hallux valgus or plantar fasciitis.  In a clear and separate response, the examiner must also opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such diagnosed disability of the right foot or ankle has been aggravated (made permanently worse beyond the natural progression) by her service-connected hallux valgus or plantar fasciitis.  

(c)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee disability, diagnosed as arthritis, and her bilateral hip/leg disability, diagnosed as hip strain; were incurred in service, or are otherwise related to service, specifically considering the Veteran's in-service May 1971 complaints of pain in the right leg and knees subsequent to a motor vehicle accident, with spasm, her July 1972 contusion of the left hip, her February 1973 superficial abrasion of the left thigh subsequent to being dragged, her January 1979 muscle fatigue related to the legs, or her complaints of frequent swelling of the legs for three years at the time of her separation examination in July 1979, and her historical report of rheumatism, arthritis, or bursitis at that time.  

(d)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral shoulder disability, diagnosed as arthritis and left rotator cuff tear, were incurred in service, or are otherwise related to service, specifically considering the her in-service January 1975 finding as to her gunshot wound at the left shoulder blade, between the ribcage, with complaints of pain in the left shoulder and arm, her March 1978 complaints of right shoulder aches, and her questionable rheumatoid arthritis in the shoulder since 1971 shown on separation examination in July 1979, with her historical report of rheumatism, arthritis, or bursitis at that time.   

In this regard, the examiner should consider the Veteran's statements regarding the in-service complaints of joint pain and statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the STRs to provide a negative opinion).

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


